DETAILED ACTION
	Claims 1-6, 19 and 20 are currently pending in the instant application.  Claims 1, 4, 6, and 20 are rejected.  Claims 2, 3, and 5 are withdrawn from consideration as being for non-elected subject matter.  Claim 19 is objected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species: 
    PNG
    media_image1.png
    212
    244
    media_image1.png
    Greyscale
 in the reply filed on 29 June 2020 has been acknowledged.
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the compounds:

    PNG
    media_image2.png
    331
    312
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    375
    361
    media_image3.png
    Greyscale
, which are not allowable.
Claims 1, 4, 6 19, and 20 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.
Response to Amendment and Arguments
The declaration of David D. Boyer under 37 CFR 1.132 filed 9 March 2021 is sufficient to overcome the rejection of claims 1, 4, 6, and 19 based upon obviousness type double patenting as the declaration provides data to show that the compound T-76, applicant’s elected species, has better stability when compared to the applied compound 250, see the graph, page 4, section 7, of the declaration.  In regards to section 10, page 4 of the declaration, while Applicant has stated that other compounds, with varying groups at position 3 of the pyridine ring, have been observed to had improved stability, and other compounds, with varying groups at position 3 of the pyridine ring, are expected to have improved stability, as only data for one compound has been presented, the examiner cannot extrapolate that additional compounds, with varying groups at position 3 of the pyridine ring, would also have the same improved stability.  Additionally, the declaration does not provide any other data for compounds with varying A, C5 and B groups which may also differ by hydrogen versus a methyl at the position 3 of the pyridine ring, for example, there is no data for claimed compounds, which may have a different A group, to show that the methyl at the position 3 of the pyridine ring of B also provides improved stability with differing A groups present.
Applicant's amendment and arguments filed 9 March 2021 have been fully considered and entered into the instant application.  Applicant’s amendment has overcome the 35 USC 102 rejection as the applied compound differs in two positions from the instant claims as B and R48 in the instant claims have been amended.
New Claim Objections
Claim 19 is objected to as being dependent upon a rejected base claim, but would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Modified Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, and 22-26 of U.S. Patent No. 10,385,097. Although the claims at issue are not identical, they are not patentably distinct from each other because the 
    PNG
    media_image4.png
    160
    196
    media_image4.png
    Greyscale
Preference towards the compound as seen in the conflicting specification, column 301, compound 185: 

    PNG
    media_image5.png
    367
    355
    media_image5.png
    Greyscale
is seen in conflicting claim 21 for: 
    PNG
    media_image6.png
    145
    137
    media_image6.png
    Greyscale
.  Conflicting claim 23 provides B can be (C0-4alkyl)(heteroaryl) with one or more substituents selected from R33, which includes C1-C6 alkyl.  
New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 4, 6, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,085,555.
US Patent No. 9,085,555 discloses the compound of example 745 on column 737:

    PNG
    media_image7.png
    337
    358
    media_image7.png
    Greyscale

.  Pharmaceutical compositions are disclosed, for example, on column 4.  The compound of example 745 corresponds to the instantly claimed invention, for example, wherein C5 is 
    PNG
    media_image8.png
    102
    99
    media_image8.png
    Greyscale
; L is 
    PNG
    media_image9.png
    77
    103
    media_image9.png
    Greyscale
; B is 
    PNG
    media_image10.png
    105
    108
    media_image10.png
    Greyscale
wherein R26 is halogen and R27 is hydrogen (instant claims require, for example C1alkyl); L3 is –C(O)-; and A is, for 
    PNG
    media_image11.png
    184
    194
    media_image11.png
    Greyscale
, or
    PNG
    media_image12.png
    189
    177
    media_image12.png
    Greyscale
, wherein R8 and R8’ are each hydrogen; R6 is –C(O)NH2;  X11, X12, and X14 are each CR11, CR12, and CR14, respectively, wherein R12 is R32; R32 is, for example, R48; and R48 is C1 alkyl; X13 is N; X51, and X53 are each CR31 wherein R31 is hydrogen; and X52 is N.
   The difference between the prior art compound 745 and the instant claims 
 is a hydrogen versus a methyl at the R27 of Applicants B group.  However, it is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity.  Additionally, column 16 provides that Z in the formula (I), (Ia), (II) or (VII) can be pyridyl which can be substituted with halogen and C1 alkyl.  Column 17 provides preferences for Z as pyridyl substituted with 1-2 substituents such as bromo, fluoro, chloro and methyl, line 60.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					1 June 2021
			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600